        Case 1:21-cv-00377-WJ-SMV Document 6 Filed 06/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM LEE GRANT II,

               Plaintiff,

v.                                                                     No. 1:21-cv-00377-WJ-SMV

DONALD HENRY RUMSFELD, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff's Response to Order to Show

Cause, Doc. 5, filed June 2, 2021.

       Plaintiff alleges that Defendants, who are or were officers and employees of the United

States, violated Plaintiff's rights from his birth in 1990 through 2020. See Complaint, Doc. 1, filed

April 23, 2021. The factual allegations indicate, among other things, that Plaintiff was required

to work in the basement of the Pentagon from 1990 to 1992, has been unlawfully detained for 30

years, was required to act gay, had the enamel drilled off his teeth by a dentist, was "stripped" of

his driver's license, had his cases in the Central District of Illinois improperly interfered with, and

that Plaintiff "was genetically-engineered ... in 1990." Complaint at 3, 5, 14-15, 18, 22. Plaintiff

seeks $99 trillion in damages. See Complaint at 22.

       A search on the PACER Case Locator using Plaintiff's name shows that Plaintiff has filed

over 200 civil cases in United States Courts in Alabama, Alaska, Arkansas, California, Colorado,

Delaware, District of Columbia, Florida, Georgia, Guam, Hawaii, Indiana, Illinois, Iowa,

Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nebraska, New Jersey,

New York, North Carolina, Northern Mariana Islands, Ohio, Pennsylvania, Rhode Island, South

Carolina, Tennessee, Texas, Utah, Virginia, Washington, West Virginia, and Wyoming during
        Case 1:21-cv-00377-WJ-SMV Document 6 Filed 06/09/21 Page 2 of 3




2017 through 2020. The complaints in many of those cases contain factual allegations and assert

claims similar to those in the Complaint in this case. Many of those cases have been dismissed as

frivolous and for failure to state a claim, and several have been dismissed with prejudice which

means Plaintiff is foreclosed from filing suit again on those claims. See, for example, No.

1:20cv01838 (D.D.C.); No. 0:2019cv02931 (D. Minn.); No. 2:19cv05607 (E.D. Penna.); No.

1:202cv00173 (D. Va.); No. 1:2019cv00137 (C.D. Ill.).

        United States Magistrate Judge Stephan M. Vidmar ordered Plaintiff to show cause: (i)

why the Court should not dismiss this case because Plaintiff's claims have previously been

dismissed as frivolous; and (ii) why the Court should not dismiss this case with prejudice for failure

to state a claim. Order to Show Cause at 3, Doc. 4, filed May 12, 2021.

        In his Response to the Order to Show Cause Plaintiff states: (i) Plaintiff's "previous lawsuits

were dismissed by Judges across the country at the direction of Six Known Members of the U.S.

Department of Defense to force [Plaintiff] to refile his lawsuit in other jurisdictions;" (ii) Plaintiff's

"complaint contains factual allegations pertaining to the unlawful and unconstitutional actions" of

Defendants; (iii) Plaintiff's "complaint contains the necessary elements to bring suit;" and (iv)

Plaintiff's "lawsuit has not been decided on the merits."

        The Court dismisses this case because Plaintiff has not shown cause: (i) why the Court

should not dismiss this case because Plaintiff's claims have previously been dismissed as frivolous;

and (ii) why the Court should not dismiss this case with prejudice for failure to state a claim.

Although Plaintiff states his "lawsuit has not been decided on the merits," he does not explain how

this case differs from his previous cases in other Districts alleging similar facts that have been

dismissed with prejudice. Conclusory statements that the Complaint contains factual allegations




                                                    2
        Case 1:21-cv-00377-WJ-SMV Document 6 Filed 06/09/21 Page 3 of 3




and the necessary elements to bring suit do not show that the Complaint states a claim upon which

relief can be granted.

       IT IS ORDERED that this case is DISMISSED with prejudice.



                                            ________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
